EXHIBIT 21 ULTIMATE PARENT ALL 100% OWNED 1ST LEVEL SUBSIDIARIES YEAR ACQUIRED/ ESTABLISHED JURISDICTION/ DATEOF INCORPORATION MAINBUSINESS LOCATION(S) 2ND LEVEL SUBSIDIARIES 3RD LEVEL SUBSIDIARIES THE L. S. STARRETT COMPANY (TOOL AND SAW MFG) MASSACHUSETTS (1929) MA,OH,NC,AZ,GA STARRETT SECURITIES CORPORATION (INVESTMENT CO) MASSACHUSETTS (1985) MA EVANS RULE COMPANY, INC. (TAPE MEASURE MFG) NEW JERSEY (1948) N. CHARLESTON, SC TAYLOR INVESTMENTS, INC. (HOLDING CO) NEW JERSEY (1981) HOLDING CO ONLY E-R RULE COMPANY OF PUERTO RICO, INC. (TAPE MFG) NEW JERSEY (1968) MAYAQUEZ, PUERTO RICO L.S.STARRETT CO. OF THE DOMINICAN REPUBLIC (LEVEL AND TAPE MFG) CAYMAN ISLANDS (2004) SANTO DOMINGO. DR THE L. S. STARRETT CO. OF CANADA LIMITED (BRANCH WAREHOUSE) ONTARIO (1962) MISSISSAUGA, ONT THE L. S. STARRETT COMPANY LIMITED (SAW MFG) SCOTLAND (1958) JEDBURGH, SCOTLAND STARRETT PRECISION OPTICAL LIMITED (OPTICAL TOOL MFG) ENGLAND (1990) JEDBURGH; SCOTLAND STARRETT GMBH (DISTRIBUTION) GERMANY (2000) TAUNUS, GERMANY STARRETT INDUSTRIA E COMMERCIO LTDA. (SAW MFG) BRAZIL (1956) ITU, BRAZIL STARRETT ARGENTINA S.A. ARGENTINA (2005) BUENOS AIRES, ARGENTINA LEVEL INDUSTRIES, INC. (LEVEL MFG) MASSACHUSETTS (1991) N. CHARLESTON; SC THE L.S.STARRETT COMPANY OF MEXICO, S. de R.L. de C.V. (WAREHOUSE AND DISTRIBUTION) MEXICO (2001) SALTILLO, COAHUILA, MEXICO STARRETT TOOLS ( SUZHOU) CO. LTD (SAW AND TOOL MFG) CHINA (1997) SUZHOU, CHINA STARRETT TOOLS ( SHANGHAI) CO. LTD (WAREHOUSE AND DISTRIBUTION) CHINA (2000) SHANGHAI, CHINA THE L.S. STARRETT CO OF AUSTRALIA PTY LTD (WAREHOUSE AND DISTRIBUTION) AUSTRALIA (1998) SYDNEY, AUSTRALIA STARRETT METROLOGY SERVICES, INC. (INACTIVE AS OF 4/04) DELAWARE (2003) MT. AIRY, NC (CALIBRATION AND INSTALLATION SERVICES) STARRETT (NEW ZEALAND) LIMITED NEW ZEALAND 8/11/04 AUCKLAND, NZ TRU-STONE TECHNOLOGIES, INC. DELAWARE (2006) WAITE PARK, MN KINEMETRIC ENGINEERING, INC. DELAWARE (2007) LAGUNA HILLS, CA
